Citation Nr: 1716394	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  12-35 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating greater than 50 percent prior to April 24, 2012, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating greater than 70 percent from April 24, 2012, for PTSD.

3.  Entitlement to an effective date earlier than April 24, 2012, for the grant of entitlement to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	John S. Berry, Jr., Attorney at Law


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of May 2011, November 2012, and March 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The St. Petersburg, Florida RO subsequently acquired jurisdiction.

The May 2011 rating decision continued the 50 percent rating for PTSD.  The November 2012 rating decision increased the evaluation for PTSD from 50 percent to 70 percent, effective April 24, 2012.  The March 2013 rating decision granted entitlement to TDIU with an effective date of April 24, 2012, and continued the 70 percent rating for PTSD.  Because the November 2012 rating decision does not represent a total grant of benefits sought on appeal, the increased rating claim for PTSD remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In April 2015, the Board remanded the increased rating claim for PTSD for further evidentiary development.  The Board also remanded the Veteran's claim for an effective date earlier than April 24, 2012 for the grant of TDIU on the basis that the latter claim is inextricably intertwined with the increased rating claim for PTSD.

In September 2016, the RO granted service connection for migraine headaches with aura and assigned a noncompensable rating.  In October 2016, the Veteran filed a notice of disagreement (NOD) as to the assigned rating.  When a claimant has filed an NOD and there is no statement of the case (SOC) on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  According to the electronic Veterans Appeals Control and Locator System (VACOLS), the RO has acknowledged the Veteran's October 2016 NOD.  Therefore, this situation is distinguishable from Manlincon (where an NOD had not been recognized), and a Manlincon remand is not warranted at this time.

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.


FINDINGS OF FACT

1.  Prior to February 24, 2012, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity manifested by hypervigilance, sleep difficulty, anger, irritability, and intrusive thoughts.  An overall level of severity showing occupational and social impairment with deficiencies in most areas due to symptoms such as suicidal ideation, illogical speech, or neglect of personal appearance and hygiene is not shown. 

2.  From February 24, 2012, the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas manifested by more severe intrusive thoughts and irritability, extreme distrust of authority, and significant performance issues on the job.  Total occupational and social impairment is not shown at any time.

3.  Prior to February 24, 2012, the Veteran's service-connected disabilities consisted of: PTSD, rated as 50 percent disabling; tinnitus associated with bilateral hearing loss, rated as 10 percent disabling; post-operative right inguinal hernia, rated as noncompensable; and bilateral hearing loss, rated as noncompensable.  His combined service-connected disability rating was 60 percent.

4.  Prior to February 24, 2012, the Veteran did not meet the schedular criteria for a TDIU and was not precluded from participating in substantially gainful employment due to his service-connected disabilities.

5.  For the period from February 24, 2012 to April 24, 2012, the Veteran's service-connected disabilities did not prevent him from securing and following substantially gainful employment


CONCLUSIONS OF LAW

1.  Prior to February 24, 2012, the criteria for the assignment of a disability rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  From February 24, 2012, the criteria for the assignment of a disability rating of 70 percent, but no more, for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, DC 9411 (2016).

3.  The criteria for assignment of an effective date earlier than April 24, 2012, for the award of a TDIU are not met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim.  VA has satisfied the notification and duty-to-assist provisions of the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA is required to notify the claimant and his or her representative of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The duty to notify in this case was satisfied by a letter sent to the Veteran in March 2011.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  This duty to assist contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2016).  The evidence of record includes statements of the Veteran, service treatment records, service personnel records, VA treatment records, and lay statements.

The Veteran underwent VA examinations in April 2011, April 2012, and July 2016.  The examiners reviewed the Veteran's claims folder and medical history, examined the Veteran, and diagnosed his psychiatric disorder.  The examination reports contain sufficient information to rate the Veteran's disability under the appropriate diagnostic criteria.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has identified no further outstanding evidence pertaining to his disability that could be obtained to substantiate his claim, and the Board is unaware of any such evidence.  In June 2015, the Veteran informed VA that he had been unsuccessful in obtaining medical records from his former health insurer, and he requested that his case be decided without these records.  In June 2015, a representative of the former health insurer informed VA that the Veteran's medical records were unavailable, having been destroyed after a retention period of 10 years.

The Board finds that the RO substantially complied with the Board's remand instructions of April 2015.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Pursuant to the Board's remand, the RO contacted the Veteran and attempted to obtain all private treatment records not already obtained relating to recent treatment for PTSD.  The Veteran was also scheduled for a VA examination, and his claim was readjudicated as evidenced by the supplemental statement of the case (SSOC) of July 2016.

Higher rating for PTSD

Rating criteria

Disability ratings assigned in accordance with VA's Schedule for Rating Disabilities are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014);
38 C.F.R. §§ 3.321(a), 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2016).  The evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2016).  The Board must acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and explain the reasons for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  In determining the present level of a disability for any rating claim, the Board must consider the possible application of "staged" ratings for diverse symptoms meeting the criteria for different ratings in distinct time periods during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim will be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

PTSD is rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130, Diagnostic Code 9411, with the representative criteria for percentage ratings.  A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  A 100 percent rating is warranted when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The words "such symptoms as" in the diagnostic codes for mental disorders in
38 C.F.R. § 4.130 mean "for example" and do not represent an exhaustive list of symptoms that must be found before granting a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating.  While each of the examples need not be proven in any one case, the particular symptoms must be analyzed in light of the given examples.  That is, the severity represented by the examples may not be ignored.  A veteran may qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  For example, the DSM-5 recommends that Global Assessment of Functioning (GAF) scores no longer be used due to their conceptual lack of clarity.  See DSM-5 at 16.  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the CAVC, or the United States Court of Appeals for the Federal Circuit.  The regulatory update to incorporate the current DSM into the regulations did not change the disability evaluation criteria in 38 C.F.R. § 4.130, the Schedule for Ratings for Mental Disorders.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).

Rating analysis for PTSD

In March 2011, the Veteran filed a claim for rating increase with respect to his service-connected PTSD, stating that "this condition has gotten worse."  For the following reasons, the Board finds that the overall impairment caused by the Veteran's PTSD approximates the criteria for an evaluation of 50 percent prior to February 24, 2012, and of 70 percent from February 24, 2012.

In February 2010, the Veteran reported that his mood was good and that he no longer felt irritable and angry.  He was sleeping 7-8 hours per night.  He reported that he "enjoys his work now."  The clinician noted that he had good eye contact, normal speech, and was cooperative.  No thought disorder was noted.  See VA treatment record of February 2010.

In May 2010, the Veteran reported feeling more stress from his job lately because his boss had changed and he had an increased workload.  The Veteran felt that his mood was fine and that he could handle the stress.  See VA treatment record of May 2010.  In August 2010, the Veteran reported that his mood was "ok in general."  He felt some stress from his job because he was becoming familiar with a new boss and his colleagues' working style.  He was sleeping well.  He denied nightmares or other PTSD symptoms.  No thought disorder was noted.  See VA treatment record of August 2010.  In November 2010, the Veteran reported that he was doing well, with a "good and stable" mood.  He felt some stress from his job but thought he could handle it well.  He was sleeping 6-7 hours on most nights.  He denied having nightmares or other PTSD symptoms.  He reported working full-time and that he was planning to retire "in a year or so."  The Veteran was noted to have an euthymic mood, good eye contact, normal speech, and good hygiene.  He denied having auditory hallucinations or suicidal or homicidal ideations.  No thought disorder was noted.  See VA treatment record of November 2010.

In January 2011, the Veteran's mood was described as "'spiffy' as good."  There was no depression or suicidal ideation.  The Veteran was described as "very specific and overexplanatory."  See VA treatment record of January 2011.  In March 2011, the Veteran reported that he had a daily home gym workout regimen.  He also stated that his mood was fine and stable, but that he still felt stress from time to time since he did not get along very well with his supervisor.  He was sleeping 6-7 hours on most nights.  He denied nightmares or other PTSD symptoms.  He reported that, while he had originally planned to retire in a year, he might need to work longer now because his son had lost his job and needed some financial support.  The clinician noted that the Veteran was clean, had good eye contact and normal speech, and had no auditory hallucinations or suicidal or homicidal ideations.  See VA treatment records of March 2011.

The Veteran underwent a VA medical examination in April 2011.  The examiner noted the following current symptoms reported by the Veteran: being startled easily, being "on hyper alert," feeling worthless, and having flashbacks of Vietnam that made him fearful of his surroundings.  These "specific history" symptoms were characterized as moderate and episodic.  The Veteran indicated that he had difficulty being understood and connecting to people.  He reported having had trouble sleeping for 41 years.  He also reported war-related nightmares.  It was noted that the Veteran had no history of violent behavior or suicide attempts.

The Veteran stated that he felt uncomfortable sitting close to people and felt anger and fear toward people who act suspicious.  The Veteran reported that, within the past year, he had developed an overwhelming fear that another human being was trying to kill him.  He said that he had been working for the past 40 years, and that his relationships with his supervisor and co-workers were good.  He had not lost any time from work.  In terms of family and social history, the Veteran described his current relationships with his mother and father as "average."  He was currently in a 10-year relationship with a woman to whom he was engaged, and he described that relationship as good.  He reported having been married twice before.

The mental status examination of April 2011 indicated: normal orientation, appropriate appearance and hygiene, good eye contact during the exam, normal affect and mood, and normal concentration, speech, and communication.  Panic attacks, obsessive-compulsive behavior, and "suspiciousness" were absent.  The Veteran reported no delusions, and no delusions or hallucinations were observed.  The Veteran's thought processes were appropriate, and he was able to understand directions.  He did not have slowness of thought or appear confused, nor was his judgment impaired.  Abstract thinking and memory were normal.  Suicidal and homicidal ideations were absent, and there were no behavioral, cognitive, social, affective or somatic symptoms attributed to PTSD.  The Veteran's GAF score was 65 [sic].

In the remarks section of the report, the examiner stated that the Veteran had a poor relationship history, difficulty with family-role and interpersonal relationships, and "difficulty being able to focus on work without being distracted by fear of enemy attack."  The examiner found the Veteran to be capable of managing benefit payments in his own best interest and capable of understanding the value and purpose of money.  The Veteran did not appear to have difficulty performing activities of daily living.  The examiner characterized the symptoms of the Veteran's current psychiatric impairment as "mild or transient but cause occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress."  It was noted that the Veteran currently was able to establish and maintain effective work/school and social relationships, was able to maintain effective family role functioning, had no difficulty with recreation or leisurely pursuits, and had no difficulty understanding commands.  The examiner did not consider the Veteran to pose any threat of danger or injury to self or others.  See VA examination report of April 2011.

In May 2011, the Veteran reported experiencing more anxiety during the work week and intrusive daytime thoughts of Vietnam, which drained his energy.  He reported irritability, distrust of others, feelings of detachment, avoidance behavior, hypervigilance, and avoidance of crowds.  He was sleeping about five hours per night when taking into account his waking up in the middle of the night.  The clinician found the Veteran to be alert, oriented, and showing normal speech, fair eye contact, and good hygiene.  The Veteran's thoughts were goal-directed, and his mood was "'serious' with mildly irritable affect."  There was no suicidal or homicidal ideation.  The Veteran's insight and judgment were considered intact.  He was assigned a GAF score of 60.  Another VA treatment record of May 2011 notes that the Veteran worked out at the gym, did zumba, and had no depression, anxiety, or difficulty sleeping.

A VA treatment record of November 2011 notes the Veteran's report that his depression was worsening "big time" because of his job, that his irritability had increased, that he was tired all day, and that he was having sleeping problems.  In February 2012, the Veteran reported great difficulty interacting with his co-workers, more anger when driving, extreme distrust of authority, and difficulty with short-term memory, concentration, and attention span.  See February 2012 VA treatment record.  In March 2012, the Veteran's treating VA doctor wrote a "to whom it may concern" letter asking that the Veteran be excused from his work for more than three consecutive days so that the treatment of his illness could be stabilized, and noting that his symptoms presently prevented him from fulfilling all required duties of employment.  According to the Veteran, he was already unemployed at this point, having last worked on February 23, 2012.  See Veteran's claim of April 2012.

The Veteran underwent a VA examination in April 2012.  The Veteran described himself as a loner who lacks patience and is easily frustrated.  He reported that he has strong issues with authority, has anger difficulties, becomes rageful, and "isolates" to control himself.  He described his relationship with his two grown children as close.  He currently had a girlfriend.  He indicated that the relationship with his supervisor at work was poor, and that the relationship with his co-workers was fair.  He had had "anger and authority issues" at work.  The Veteran reported that he was currently not working and had not worked for one month.  He purportedly was denied a position that he had been promised, and the management said that he was incompetent.  Work had become stressful for him, and he was frustrated and angry.  He stated that he had agreed to a retirement because he "needed the quickest path to receiving finances."  He also reported that he had taken days off from work because of work stress.  The Veteran stated his belief that he is unemployed because his mental disorder causes memory and concentration difficulties, as well as anger and issues with authority.

According to the April 2012 examiner's report, the following symptoms of the Veteran were attributable to his PTSD: recurrent intrusive thoughts and flashbacks; anxiety; tension; irritability and easily provoked anger; hypervigilance and easy startle; heightened anxiety and physiological reactivity when encountering combat triggers such as loud noises and crowds; insomnia and recurrent dreams of combat; avoidance behaviors; and memory and concentration problems.  The examiner stated that the Veteran's PTSD symptoms were chronic and disabling and had worsened since his last evaluation.  He was assigned a GAF score of 40.  According to the examiner, the unstructured time following the Veteran's loss of his job had increased the Veteran's intrusive thoughts and irritability.  In the examiner's opinion, the Veteran had "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."  See VA examination report of April 2012.

In June 2012, the Veteran reported "bouts of nervous energy" and difficulty concentrating.  See VA treatment record of June 2012.  According to a friend's statement filed in June 2012, the Veteran sometimes became agitated over "little things," such as service in a restaurant.  The friend stated that the Veteran had confided in him that he was having a hard time coping with his job and life in general.  The Veteran told him that his Vietnam flashbacks were becoming worse.  The friend also reported that he had at times gone to the Veteran's house in the middle to the night to calm him.

A VA treatment record of September 2012 reflects the Veteran's report of less stress and improved sleep now that he was not working.  Yet he also felt that he was "withdrawing, even from himself" and had had "visions/flashes of wrecks" when driving.  Upon examination, the Veteran was alert and oriented, had normal speech, good hygiene and eye contact, no suicidal or homicidal ideation, and no auditory or visual hallucinations.  His mood and affect were mildly dysphoric.  His thoughts were goal-directed, and his insight and judgment were intact.  He was given a GAF score of 60.

A statement filed by the Veteran's girlfriend in January 2013 related her view, based on having lived with the Veteran for 11 years, that he has road rage, becomes angry "too often," takes an aggressive stance upon being startled, does not trust people, is "somewhat paranoid," has few friends, and dislikes social settings.

In a VA treatment record of February 2013, the Veteran was alert and oriented, with normal speech, good hygiene, and good eye contact.  His mood was "'ok' with reserved affect."  There were no suicidal or homicidal ideations and no hallucinations.  His thoughts were goal-directed, his insight and judgment were intact, and he was considered capable of managing his financial affairs.  He was given a GAF score of 60.

In January 2014, the Veteran reported that, during the summer of 2013, learning that his treating mental health professional was relocating out of the region added significantly to his stress level, and that he "began to withdraw into the cocoon of my mental bunker."  He also stated that driving anywhere in crowded Southern California had become stressful, and that avoiding crowds was one of his ongoing objectives.  He had recently relocated to Florida in order to reduce his stress.  See Veteran's statement of January 2014.

In March 2014, the Veteran reported sleep difficulties, being easily irritated, having "problems with authority figures," and having rage that made fruitful relationships difficult.  He stated that he had last worked "two to three years ago."  He enjoyed recently helping combat veterans as a volunteer at a VA medical center.  A mental status examination found the Veteran to have good eye contact.  He was also well-groomed, awake, alert, and oriented to person, place, and time.  He showed good attention, concentration, and fund of knowledge.  His insight and judgment were fair.  His mood was dysphoric.  There were no delusions, hallucinations, or suicidal or homicidal ideations.  See VA treatment record March 2014.

A VA treatment record of April 2014 indicates that the Veteran "presented with a moderately depressed mood with often angry and agitated affect secondary to having difficulty in managing his anxious symptoms."  The Veteran was cooperative, and his appearance was appropriate.  He was alert and oriented to all spheres, and his speech was fluent.  He denied experiencing any auditory/visual hallucinations.  He also denied having any previous or current suicidal or homicidal ideation, intent, or plan at the time of the screening.  He reported being hospitalized once for two weeks for a panic attack.  There is no record evidence of this hospitalization.  It was noted that the Veteran had been married to his third wife since October 2013 and that he described the relationship as "fine, I guess."  He reported having retired as of March 2012 from his position as a quality specialist.  He stated that he had been forced into retirement due to an "adversarial problem" with management.   See VA treatment record of April 2014.

In a VA treatment record of June 2015, it is noted that the Veteran had developed, and verbally reported, the successful implementation of new behavioral skills designed to decrease the severity and frequency of his anger outbursts and irritable mood, to better understand his anger triggers, and to improve his interpersonal and emotional communication skills.

In June 2016, the Veteran reported an overall improvement in most symptoms, but also noted depressed mood, irritability, angry outbursts, and infrequent intrusive thoughts of Vietnam.  His sleep had improved significantly.  Few of his episodic nightmares had next-day mood effects.  The Veteran reported minimal hypervigilance and no isolation.  He reported the financial strain of traveling frequently to California to address multiple issues with renters and to assist his daughter there with her cystic fibrosis difficulties.  Upon examination, the Veteran was found to be well groomed, well-nourished, friendly, and with good eye contact.  He was alert and "grossly intact to person, place, and time."  His attention/concentration was fair, and his fund of knowledge was average.  The clinician noted no dystonic/ tardive movements.  The Veteran's mood/affect was "'stressed' with congruent affect and some modulations."  His speech was clear, soft, pressured to some degree, and goal-directed.  The Veteran's syntax, grammar, and sentence formation were normal, and his thought processes were "organized, not circumstantial."  His thought content was within normal limits.  See VA treatment record of June 2016.

In July 2016, the Veteran reported that his overall the mood was the same, with some increase in anxiety and anger while "preparing himself" for a VA medical examination.  It was noted that recalling events and trauma was very difficult for him.  He reported a good relationship with his wife and some contact with his two adult children.  The findings upon mental status examination were generally equivalent to those of June 2016.  See VA treatment record of July 2016.

The Veteran underwent a VA examination in July 2016.  When asked to describe his mood in the last few weeks, the Veteran responded, "I've been good.  I'm happy."  The Veteran described his relationship with his wife of three years as: "It's friendly with lumps or flair-ups -- my flair-ups. I have rage issues."  His relationship with his two adult children was noted to be "amenable but distant."  According to the examiner, the Veteran reported having a positive rapport with his two siblings, although they are not particularly close.  The Veteran denied having any close friends and stated that he rarely participates in social activities other than going to church on Sundays.

The Veteran reported to the examiner that he would not be able to work at present due to his continued poor memory, irritability, difficulty getting along with others, and fatigue due to insomnia.  The examiner noted that the Veteran had not worked or pursued additional education since his last VA examination in 2012.

It was noted that the Veteran had had no psychiatric hospitalizations since his last VA examination in April 2012.  The Veteran also denied any legal problems or physical altercations since his last VA examination.  He stated that he frequently engages in verbal altercations and has stopped driving because of his rage issues.

According to the July 2016 examiner, the Veteran appeared anxious, depressed, and agitated at times.  Orientation was within normal limits.  The Veteran's appearance was disheveled.  With respect to speech, there was "some word loss."  The Veteran's attitude toward the examiner was polite and cooperative.  The Veteran showed some difficulty remaining focused and on topic.  His psychomotor activity was normal.  The Veteran denied any hallucinations or delusions.  The Veteran's judgment and insight were considered adequate.  He was found to be capable of managing his financial affairs.  Suicidal and homicidal ideations were denied.  The examiner noted significant fatigue and frequent "gaps" in memory as reported by the Veteran, such as forgetting having already moved the car or taken out the trash.  The Veteran showed frustration and anxiety related to medical conditions.

Symptoms noted by the examiner were: depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The Veteran's panic attacks appeared to be due to his hypervigilance associated with his PTSD.  In sum, the examiner stated that the "Veteran's symptom profile does not appear to deem him totally and/or permanently impaired, but his social and occupational functioning, including thinking, family relations, work, and mood, has been significantly impaired by his PTSD."  See VA examination report of July 2016.

The record of the case contains VA evaluations that used GAF scores.  
A GAF score has been seen as a probative, but not determinative, indicator of a claimant's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The actual symptoms of the Veteran's disorder are the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2016).

Under the DSM-IV, the GAF scale reflected the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or family relations, judgment, thinking, or mood.  The Veteran's GAF lowest score, as noted in the VA examination report of April 2012, was 40.  Otherwise his GAF scores were 65 [sic] in April 2011 and 60 in May 2011, September 2012, and February 2013.  These higher scores, reflecting moderate symptoms, appear to more characteristic of the Veteran's disorder than the GAF score of 40, reflecting more serious impairment.

Prior to February 24, 2012, the evidence of record presents symptoms most consistent with an occupational and social impairment characterized by reduced reliability and productivity, as opposed to deficiencies in most areas.  In March 2010 and January 2011, for example, the Veteran reported job stress but was sleeping well and denied any PTSD symptoms.  In April 2011, the Veteran reported symptoms such as nightmares, flashbacks, and hypervigilance.  However, he had a good relationship with his coworkers and supervisors and an average relationship with his parents.  The Veteran's behavior, thought, and memory were largely normal upon examination in April 2011, and the examiner considered the Veteran's PTSD symptoms to be mild.  The Veteran did not exhibit the types of symptoms that would tend to indicate deficiencies in most areas.

Nothing suggests that the Veteran's PTSD became worse on April 24, 2012, the date of the VA examination.  The April 2012 examiner did not state the Veteran became worse on that date.  Rather, the examiner associated the increase in severity to the loss of employment on February 23, 2012.  It appears that the worsening of the Veteran's PTSD is associated with that date and not the April 2012 VA examination.  Beginning in February 2012, when the Veteran alleges he was essentially forced into retirement due to performance issues, his PTSD symptoms became more severe.  The April 2012 VA examiner stated that the Veteran's PTSD symptoms, such as recurrent intrusive thoughts and flashbacks, anxiety, tension, irritability, anger, hypervigilance, insomnia, avoidance, and memory and concentration problems become worse at this point.  The Veteran began to exhibit symptoms indicative of occupational and social impairment in most areas, corresponding to a 70 percent rating under the General Formula for Rating Disorders.  The Board also notes the physician letter of March 2012 stating the Veteran's current symptoms prevented him from fulfilling all required duties of his employment.  While the Veteran's symptoms worsened, the evidence on the whole does not indicate a history of symptoms of a severity exemplified by such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, or disorientation as to time and place.  While the Veteran has isolation and anger issues and alleges that he was forced to leave his job due to his PTSD symptoms, he has volunteered at a VA medical center, attends church on Sunday, has some good family relationships, and travels from Florida to California to assist his daughter and to deal with his renters.  By the Veteran's own account to a clinician in April 2014, he was employed full-time until the end of February 2012.   Taking all the evidence into account, the Board does not find total occupational and social impairment.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the disability picture.  See Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.

The Veteran's symptomatology is fully contemplated by the pertinent diagnostic criteria.  Notably, the General Rating Formula for Mental Disorders considers factors outside of the listed demonstrative symptoms.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The preponderance of the evidence is against finding that the Veteran's disability picture, as described above, is so exceptional or unusual as to render impractical the application of the regular schedular standards.  Because the schedular criteria adequately compensate for any loss in earning capacity, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required, and referral for consideration of an extraschedular rating for PTSD is not warranted.  See 38 C.F.R. § 3.321 (b)(1) (2016).

The Veteran is also service-connected for bilateral hearing loss, tinnitus, postoperative right inguinal hernia, and migraine headaches with aura.  He has not alleged, and a preponderance of the evidence is against finding, that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture that renders the schedular rating criteria inadequate.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

A claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the claimant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the issue of TDIU has been raised by the evidence of record.  The Veteran filed a TDIU application in April 2012 and was granted entitlement to a TDIU from April 24, 2012.  See rating decision of March 2013.  In the section below, the Board will consider a TDIU in the context of the Veteran's claim for an earlier effective date for the grant of a TDIU.

Earlier effective date for TDIU

Legal criteria

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2016).  Total disability is any impairment of mind or body that renders it impossible for the average person to follow a substantially gainful occupation.  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).  "Substantially gainful employment" is employment ordinarily followed by the nondisabled to earn a livelihood with earnings common to the particular occupation in the community where a veteran resides.  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not substantially gainful employment.  See 38 C.F.R.
§ 4.16(a) (2016).

A total disability rating for compensation may be assigned provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) (2016).  When a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R.
§ 4.16(a), the case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2016).

In determining whether unemployability exists, consideration may be given to the claimant's level of education, special training and previous work experience, but not to his or her age or to any impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  See 38 U.S.C.A. § 5110(a) (West 2014).  An earlier effective date may be granted prior to the date of the filing of the claim for an increase if it is ascertainable that an increase in disability had occurred within the one-year period prior to the filing of the claim.  See 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).  The effective date for an award of TDIU is governed by the effective- date provisions for increased ratings.  See Hurd v. West , 13 Vet. App. 449 (2000).

Analysis

In April 2012, the Veteran filed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  A rating decision of March 2013 granted entitlement to a TDIU with an effective date of April 24, 2012.  The Veteran has appealed and seeks an effective date earlier than April 24, 2012 for the award of TDIU benefits.  A TDIU claim is also inherently part of the Veteran's increased rating claim filed in March 2011, as TDIU has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

For the period prior to February 24, 2012, the Veteran does not meet the criteria for consideration of TDIU on a schedular basis.  Prior to February 24, 2012, the Veteran's service-connected disabilities consisted of PTSD (rated as 50 percent disabling), tinnitus associated with bilateral hearing loss (rated as 10 percent disabling), post-operative right inguinal hernia (rated as noncompensable), and bilateral hearing loss (rated as noncompensable).  The Veteran's combined service-connected disability rating was 60 percent.  Thus the Veteran had two or more disabilities, with one rated at more than 40 percent, but with a combined rating less than 70 percent.  See 38 C.F.R. § 4.16(a) (2014).

For the period following February 24, 2012, the Veteran meets the schedular requirements relating to a TDIU under 38 C.F.R § 4.16(a).  As a result of today's order with respect to the Veteran's increased rating claim for PTSD (see above), the Veteran is entitled to a 70 percent rating for PTSD from February 24, 2012.  Therefore, from February 24, 2012, the Veteran has one disability rated at more than 40 percent and a combined rating of 70 percent.

Under these circumstances, the substantive question is whether the Veteran's service-connected disabilities prevented him from securing or following a substantially gainful occupation at any time during the period one year prior to the filing of his increased rating claim in May 2011 and the grant of TDIU effective April 24, 2012.  See 38 C.F.R. § 3.400(o) (2016).  For the period prior to February 24, 2012, the Board may deny the claim or, if the Board finds that the Veteran was unemployable by reason of service-connected disability, submit the case to the Director, Compensation and Pension Service, for extraschedular consideration.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b) (2016).  For the period from February 24, 2012 to April 24, 2012, the Board may grant or deny the claim based on the evidence of record, because the Veteran meets the schedular requirements.

The Veteran was employed full-time until February 24, 2012.  In February 2010, the Veteran reported that he was enjoying his work.  In May 2010, he stated that he could handle the stress he encountered at work.  In January 2011, the Veteran reported difficulty getting along with his supervisor.  Upon VA examination in April 2011, the Veteran reported that his relationships with his supervisor and co-workers were good and that he had not lost any time from work.  The VA examiner noted the Veteran's difficulty in focusing on work.  On the whole, however, the examiner considered the Veteran's current psychiatric impairment to be mild or transient and causing occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress.  It was noted that the Veteran currently was able to establish and maintain effective work/school and social relationships, was able to maintain effective family role functioning, had no difficulty with recreation or leisurely pursuits, and had no difficulty understanding commands.  See VA examination report of April 2011.

VA treatment records of May 2011 document the Veteran's report of increased anxiety experienced at work, but the Veteran was also found to be alert, oriented, and with intact insight and judgment.  In his April 2012 TDIU application, the Veteran stated that his PTSD and tinnitus began to affect his full-time employment in November 2011 and that he had last worked full-time on February 23, 2012.  He stated that he had left his last job because of his disability.  The Veteran also reported, in April 2014, that he was forced into retirement beginning in March 2012 due to an "adversarial problem" with management.  See VA treatment record of April 2014.

In February 2012, the Veteran reported great difficulty interacting with his co-workers, more anger when driving, extreme distrust of authority, and difficulty with short-term memory, concentration, and attention span.  See VA treatment record of February 2012.  In March 2012, the Veteran's treating VA doctor wrote a "to whom it may concern" letter asking that the Veteran be excused from his work for more than three consecutive days so that the treatment of his illness may be stabilized, and stating that his present symptoms prevented him from fulfilling all required duties of his employment. 

Upon examination in April 2012, the Veteran was found to have "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."  The examiner did not find total occupational impairment.  The Veteran stated at that time that work had become stressful for him, and that he was frustrated and angry.  He stated that he had agreed to a retirement because he "needed the quickest path to receiving finances."  He also reported that he had taken days off from work because of work stress.  The Veteran stated his belief that he is unemployed because his mental disorder causes memory and concentration difficulties, as well as anger and issues with authority.  The April 2012 examination report noted that the Veteran has a bachelor's degree in business.  His employment history included being a quality specialist for eight years.

Upon review of all the evidence of record, including the Veteran's complete medical and employment history, the Board determines that a preponderance of the evidence is against finding that the Veteran's service-connected disabilities  precluded him from substantially gainful employment from February 24, 2012 to April 24, 2012.  A preponderance of the evidence is also against referral for extraschedular consideration of a TDIU for the period prior to February 24, 2012.

The Veteran states that he was forced into retirement in February 2012 due to performance issues and an "adversarial problem" with management.  See VA treatment record of April 2014.  The Veteran found his last job to be stressful at times and had performance issues which led to his resignation.  The fact remains, however, that the Veteran was employed full-time until February 24, 2012.  In this case, while the Veteran's PTSD might adversely affect employment, there is nothing to suggest he would be unable to perform the occupational duties of gainful employment under any circumstances or in any setting.  After a thorough examination of the Veteran and consideration of his complete medical and employment history, the April 2012 VA examiner did not find total occupational and social impairment.  That examination report, when considered with the remainder of the evidence of record, indicates that the Veteran's service-connected disabilities do not preclude him from substantially gainful employment.  The statements of the Veteran with respect to the severity of his disabilities and its impact on employability are outweighed in this case by the objective medical evidence of record, which, as discussed above, indicates that the Veteran's service-connected disabilities, to include PTSD, do not preclude him from substantially gainful employment.

A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the claimant is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus the sole fact that a claimant is unemployed or has difficulty obtaining employment is insufficient to establish entitlement to TDIU.

Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. See 38 C.F.R. §§ 3.321(a), 4.1 (2016); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Here, a preponderance of the evidence is against finding unemployability on a schedular basis for the period February 24, 2012 to April 24, 2012, and against referral of the case to the Director, Compensation and Pension Service, for extraschedular consideration for the period prior to February 24, 2012.  For the extraschedular period, referral for extraschedular consideration is not warranted as the preponderance of the evidence is against a finding that the Veteran was unable to secure and follow a substantially gainful occupation because of his service-connected disabilities.  The symptomatology associated with the Veteran's service-connected disabilities is appropriately compensated for by the currently assigned schedular ratings.


ORDER

Entitlement to a rating greater than 50 percent prior to February 24, 2012, for PTSD is denied.

Entitlement to a rating of 70 percent from February 24, 2012, for PTSD is granted.

Entitlement to an effective date earlier than April 24, 2012, for the grant of a TDIU is denied.



____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


